PELHAM, J.
The defendant was convicted of violating the prohibition law. The record contains no' bill of exceptions, and the certificate of the clerk shows that the time for filing has expired. The judgment of conviction and sentence imposing a fine of $75 is regular, *189and is based on a verdict finding tbe defendant gnilty and assessing a fine of that amount; but tbe judgment fails to show the amount of costs, or the number of days necessary for the defendant to perform hard labor for the county in default of paying or securing the costs, although the judgment entry shows the costs were not paid or secured.
The judgment of the court determining the guilt of the defendant and the sentence on default in payment of the fine is affirmed. In order that the court below may specify in the judgment the amount of costs, number of days, and sum allowed for each day, and pronounce the proper sentence of hard labor imposed for costs, the case is remanded.—Code 1907, § 7635; Dowling v. City of Troy, 1 Ala. App. 508, 56 South. 116; Evans v. State, 109 Ala. 11, 19 South. 535; Johnson v. State, 94 Ala. 35, 10 South. 667; Herrington v. State, 87 Ala. 1, 5 South. 831; Walker v. State, 58 Ala. 393.
Affirmed in part, and reversed and remanded in part.